Citation Nr: 1138143	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  09-47 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma, base of the tongue, claimed as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for prostate cancer, claimed as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and a witness



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1950 to October 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of the matter was subsequently transferred to the RO in Portland, Oregon.  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in September 2011.  A transcript of the hearing has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Upon review, the Board finds that further development is necessary in this matter under the provisions of 38 C.F.R. § 3.311.   

The Veteran contends that his squamous cell carcinoma, base of the tongue, which was diagnosed in August 1995, and prostate cancer, which was diagnosed in June 2006, are due to exposure to ionizing radiation during service.  

During his September 2011 Board hearing, the Veteran identified two episodes during service involving radiation exposure.  He testified that he was first exposed to radiation during classroom training, when a vial of radiation would be hidden in the room for the students to find with a dosimeter.  On one occasion during this training, he took a vial home by accident and it burned his hands.  The Veteran also testified that he was exposed to radiation during bomb loading exercises, which involved atomic weapons.  

The Board finds in this case that there is sufficient evidence to warrant a review under the provisions of 38 C.F.R. § 3.311, concerning claims based on exposure to ionizing radiation.

As an initial matter, the Board notes that prostate cancer and any other cancer are identified as "radiogenic disease" listed in 38 C.F.R. § 3.311(b)(2).   

Where it is contended that a "radiogenic disease" is a result of exposure to ionizing radiation during service, the specific procedures identified in 38 C.F.R. § 3.311 must be followed.  See 38 C.F.R. § 3.311(a)(2)(iii).  

First, a request must be made for any available records concerning a Veteran's exposure to radiation.  Such records normally include but may not be limited to a Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to that Veteran's radiation dose in service.  38 C.F.R. § 3.311(a)(2)(iii).  

In the instant case, the Veteran's service treatment records (STRs) were obtained in an attempt to verify his claimed radiation exposure.  However, the STRs do not include a DD Form 1141 or otherwise indicate radiation exposure.  His service personnel records have not been obtained.  The Board recognizes an August 2006 memorandum from the National Personnel Records Center (NPRC) indicating that the Veteran's records are fire-related.  Nonetheless, NPRC provided photocopies of his STRs.  Thus, the Board finds no indication that the Veteran's service personnel records are unobtainable.  As they are potentially pertinent, his entire service personnel records should be obtained, as required under 38 C.F.R. § 3.311.  

Next, pursuant to 38 C.F.R. § 3.311, all records must be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  See 38 C.F.R. § 3.311(a)(2)(iii). 

In the present case, the claims file contains a June 2007 memorandum from the Chief, Radiation Protection Division and United States Air Force (USAF) Radioisotope Committee Secretariat.  The memorandum explains that based on the Veteran's records and his duties as an aircraft systems mechanic, his dose from nuclear weapons systems was estimated to be very low.  Furthermore, according to the memorandum, the Air Force Safety Center (AFSC) made no dose recommendation for the Veteran.  

The Board notes that a dose estimate was not obtained from the VA Under Secretary for Health, as required under 38 U.S.C.A. § 3.311(a)(2)(iii).  

Finally, under 38 C.F.R. § 3.311, if it is then determined that a Veteran had any exposure to ionizing radiation higher than zero, the matter must be referred to the Under Secretary for Benefits, who shall consider the claim with reference to the factors specified in 38 C.F.R. § 3.311(e), including a request for an advisory medical opinion from the Under Secretary for Health.  38 C.F.R. § 3.311(b)(1); see also Wandel v. West, 11 Vet. App. 200, 205 (1998); Hilkert v. West, 12 Vet. App. 145 (1999). 

The claims file shows that the procedures of 38 C.F.R. § 3.311 have not been completed.  Thus, the record is presently inadequate to decide the claims.  Consequent, remand is necessary.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all health care providers who may have additional records pertinent to the remanded claims.   

2.  After the Veteran has signed any necessary releases, the RO should make as many attempts as necessary to obtain all pertinent records identified by the Veteran, if not already associated with the claims file.  The RO should also obtain all of his VA treatment records.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3.  The RO must also contact the National Personnel Records Center (NPRC) in St. Louis, Missouri, the service department, or other appropriate source, with a request for the Veteran's entire service personnel record, including all records of his assignments, whether permanent or temporary duty stations, any travel orders and/or TDY orders, plus any record of radiation exposure, such as a DD Form 1141.

If, after making as many requests as are necessary to obtain the service personnel records, it is determined that the records do not exist or that further efforts to obtain those records would be futile, the AMC/RO should issue a Formal Finding on the Unavailability of Records Memorandum consistent with 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

4.  After completing the above requested evidentiary develop, the RO should forward the claims to the Under Secretary for Benefits for review and action pursuant to 38 C.F.R. § 3.311(c), to include referral to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible, based on available methodologies.  The Under Secretary for Benefits should determine whether it is at least as likely as not that any exposure to ionizing radiation during the Veteran's active service caused or contributed to his development of squamous cell carcinoma, base of the tongue, and/or prostate cancer.

5.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



